     Case 2:20-cv-01833-JAM-AC Document 13 Filed 10/15/20 Page 1 of 1


 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT
 6                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8    JAMES CONERLY, et al.,                           No. 2:20-cv-1833 JAM AC
 9                       Plaintiffs,
10           v.                                        ORDER
11    HON. JOHN P WINN, et al.,
12                       Defendants.
13

14          Plaintiff proceeds in this action in pro per [and in forma pauperis]. The matter was

15   referred to a United States Magistrate Judge pursuant to Local Rule 302(c)(21).

16          On September 16, 2020, the magistrate judge filed findings and recommendations herein

17   which were served on plaintiff and which contained notice to plaintiff that any objections to the

18   findings and recommendations were to be filed within twenty one days. ECF No. 4. Plaintiff has

19   filed objections to the findings and recommendations. ECF No. 10.

20          The court has reviewed the file and finds the findings and recommendations to be

21   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

22   ORDERED that:

23          1. The findings and recommendations filed September 16, 2020, are adopted in full;

24          2. This case is DISMISSED for lack of subject matter jurisdiction.

25
     DATED: October 14, 2020                         /s/ John A. Mendez
26
                                                     THE HONORABLE JOHN A. MENDEZ
27                                                   UNITED STATES DISTRICT COURT JUDGE

28
                                                       1
